Citation Nr: 1426303	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  09-46 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1992 to July 1993.

This matter initially came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In March 2013, the Veteran testified during a Travel Board hearing before a Veterans Law Judge (VLJ) of the Board; a transcript of that hearing is of record.

In September 2013, the Board denied entitlement to a TDIU and remanded a claim for entitlement to an effective date earlier than September 18, 2012, for an award of a 70 percent rating for depressive disorder.

In February 2014, the United States Court of Appeals for Veterans Claims (the Court) granted a Joint Motion by counsel for VA and the Veteran to vacate the Board's decision and remanded the issue of entitlement to a TDIU to the Board.

In March 2014, the Veteran was sent a letter to her most recent address and was notified that the VLJ who conducted her Travel Board hearing is no longer employed by the Board.  She was given an opportunity to request another Board hearing, and informed that if she did not respond within 30 days of the letter, the Board would assume that she did not want another hearing and would proceed accordingly.  It appears that the letter was not delivered.  Nevertheless, appellant has appointed an attorney, and no additional hearing request has been made so the Board will proceed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

As noted, in the same September 2013 decision in which it denied entitlement to a TDIU, the Board remanded the claim for an earlier effective date for a 70 percent rating for depressive disorder.  The basis for this remand was that the Veteran had timely appealed the assigned effective date, but a statement of the case had not been issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  The parties to the Joint Motion indicated that the adjudication of the earlier effective date claim could impact the TDIU claim, and that it was error not to remand the issue of entitlement to a TDIU for readjudication after adjudication of the earlier effective date claim.  Remand of the issue of entitlement to a TDIU is therefore required, pursuant to the instructions in the Joint Motion.

The parties to the Joint Motion also noted that there were state psychiatric evaluation records generated during the pendency of the appeal that would have to be obtained prior to a decision on the TDIU issue.  Specifically, the Veteran underwent at least one psychiatric evaluation by the Illinois Department of Children and Family Services (DCFS).  As noted by the parties to the Joint Motion, because such evaluations would likely be pertinent to the TDIU issue, reasonable efforts should be made to obtain these records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran sign the necessary authorization for release of the Illinois DCSF records.  If the Veteran provides the requested authorization, request the record.  If they cannot be obtained, take appropriate action in accordance with 38 C.F.R. § 3.159(e).  Appellant should also identify any other recent treatment of her service connected disability and assist in obtain current records as needed.

2.   After the above development has been completed and a SOC has been issued with regard to the claim for an earlier effective date for a 70 percent rating for depressive disorder, readjudicate the issue of entitlement to a TDIU.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  It is noted that a timely substantive appeal must be submitted concerning the earlier effective date issue for that issue to be properly appealed.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



